t c memo united_states tax_court teri jordan petitioner v commissioner of internal revenue respondent docket no filed date teri jordan pro_se robert d heitmeyer and charles v dumas for respondent memorandum opinion buch judge ms jordan mailed her petition to the court through the united_states postal service usps using a private postage label printed from endicia com a website for buying postage the date printed on the postage label was the 90th day after the date the commissioner issued the notice_of_deficiency ie the last day for filing the envelope containing the petition also bears two usps postmarks that are after the 90th day and the envelope did not arrive at the court until days after the date shown on the postage label before us is the commissioner’s motion to dismiss for lack of jurisdiction because of the presence of the usps postmarks we will disregard the date on the private postage label and grant the commissioner’s motion to dismiss this case for lack of jurisdiction background on date the commissioner sent ms jordan a notice_of_deficiency by certified mail for tax_year sec_2014 and sec_2015 the notice determined deficiencies for the years at issue of dollar_figure and dollar_figure respectively and accuracy-related_penalties under sec_6662 the notice_of_deficiency contained a reminder that the date by which to file a petition with the tax_court was date which wa sec_90 days after the mailing of the notice_of_deficiency that date date was not a saturday sunday or a legal_holiday in the district of columbia ms jordan was a resident of michigan when she received the notice_of_deficiency and when she filed her petition 1unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect at all relevant times all amounts are rounded to the nearest dollar ms jordan mailed her petition to the court in an envelope bearing a detroit michigan return address which is the same address shown on the notice_of_deficiency the envelope also bore a sticker indicating postage paid through endicia com an online postage service provider dated date the envelope containing the petition also bore two usps postmarks--dated march and date the court received and filed ms jordan’s petition on date--20 days after the date shown on the endicia com label according to usps delivery standards an item sent by first class mail from detroit should arrive in washington d c in three days 2see usps service standards map https ribbs usps gov modernservicestandards ssmaps find_map cfm last visited date we take judicial_notice of the usps standards under rule of the federal rules of evidence applicable to this court pursuant to sec_7453 and rule a a fact may be judicially noticed if it is generally known within the trial court’s territorial jurisdiction or can be accurately and readily determined from sources whose accuracy cannot reasonably be questioned fed r evid b the court may take judicial_notice on its own and at any stage of the proceeding id subdivs c d judicial_notice may be taken of matters of public record on a government website see eg 266_fedappx_392 6th cir taking judicial_notice of information on the federal bureau of prisons website 298_f3d_600 7th cir taking judicial_notice of information on the federal deposit insurance corp ’s website rubenstein v commissioner tcmemo_2010_274 taking judicial_notice of florida statutory interest rates published on a state government website supplementing 134_tc_266 on date the commissioner filed a motion to dismiss this case for lack of jurisdiction on date we issued an order directing ms jordan to respond to the commissioner’s motion by date but the court did not receive a response discussion we are a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress see sec_7442 484_us_3 guralnik v commissioner 146_tc_230 we have jurisdiction to determine our jurisdiction over a particular case lg kendrick llc v commissioner 146_tc_17 aff’d 684_fedappx_744 10th cir 83_tc_309 our jurisdiction in a deficiency case depends on there being a timely filed petition rule c pearson v commissioner 149_tc_424 in a deficiency case a taxpayer generally ha sec_90 days from the date of the notice_of_deficiency to file a petition with this court sec_6213 we must determine whether ms jordan’s petition is deemed timely under the timely mailed timely filed rule_of sec_7502 the section provides that when a taxpayer sends a petition by u s mail within the prescribed period and it is received after the expiration of the prescribed period the date of the u s postmark stamped on the envelope is treated as the date it was received sec_7502 in the case of postmarks not made by the usps the timely mailed timely filed rule applies only to the extent provided by regulation sec_7502 the regulations impose two requirements that must be met for the rule to apply when the envelope bears a postmark not made by the usps first the postmark must show a legible date on or before the last day of the prescribed period sec_301_7502-1 proced admin regs and second the item must have been received within the same amount of time as it would have had it been postmarked at the same point of origin by the usps on the last day of the prescribed period id subdiv iii b ii if the petition arrives later than that then the postmark is disregarded unless the taxpayer can establish that the item was actually deposited in the u s mail on or before the last day of the prescribed period that the delay in receiving the document was due to a delay in the transmission of the u s mail and the cause of the delay id subdiv iii b finally if the envelope bears both a usps postmark and a postmark not made by the usps we disregard the postmark not made by the usps and use the usps postmark to determine when the item was mailed id subdiv iii b the envelope in which ms jordan’s petition arrived had both usps postmarks and a postmark not made by the usps--the endicia com label in pearson we held that internet-purchased postage may qualify as a postmark not made by the usps under sec_7502 pearson v commissioner t c pincite finding no plausible basis for making a legally significant distinction between an internet postage label and the output of an old-fashioned postage meter in doing so however a majority of the court acknowledged that there is a regulatory backstop to address situations in which a timely postmark not made by the usps is not timely placed in the mail id pincite buch j concurring indeed there are two regulatory backstops and ms jordan’s petition runs squarely into both of them the usps postmarks were dated march and date and the endicia com label was dated date under sec_301_7502-1 proced admin regs we disregard the endicia com label and determine the timeliness of the petition on the basis of the usps postmarks neither of the two usps postmarks is dated within the 90-day period for ms jordan to file her petition under sec_6213 therefore the timely mailed timely filed rule does not apply and ms jordan’s petition was not filed timely but even if we were to accept the endicia com label and make our determination on the basis of the date it displays ms jordan’s petition would still be untimely while the date date on the endicia com label is the last day of the 90-day period the petition was not delivered to this court within the normal amount of time it would have taken if the item had been postmarked by the usps at the same point of origin ms jordan’s petition was received by the court on date the days that it took to arrive is well beyond the days that it would normally take an item mailed from detroit to get to washington d c in the absence of an explanation for the delay the timely_mailing_rule of sec_7502 does not apply see sec_301_7502-1 proced admin regs because ms jordan’s petition was not timely mailed it is filed as of the date it was received it was received after the 90-day petition period had expired and because the petition was not timely we do not have jurisdiction over this case we therefore will grant the commissioner’s motion to dismiss an order of dismissal for lack of jurisdiction will be entered
